166 F.3d 1204
Milton J. Conklin, Jr. v. Willis E. Morton, as Administratorat New Jersey State Prison, Roy L. Hendricks, asAssociate Administrator at New JerseyState Prison, RonaldV.Paice, as Director of Education at New Jersey State Prison,Grier, as Sergeant of Prison Guards at New Jersey StatePrison, L.A. Ward, as Prison Guard at New Jersey StatePrison, Unknown Defendant, as Prison Guard at New Jersey State Prison
NO. 98-5215
United States Court of Appeals,Third Circuit.
August 18, 1998

1
Appeal From:  D.N.J.


2
Appeal Dismissed.